Exhibit 10.4

Hancock Holding Company

One Hancock Plaza

Post Office Box 4019

Gulfport, Mississippi 39502

1-855-404-5465

Re: Award of Restricted Common Stock (“Award”)

The Board of Directors of Hancock Holding Company (the “Company”) is pleased to
inform you of your grant of Restricted Common Stock of the Company, upon the
terms and subject to the conditions of this Award Agreement.

1. Award. This Award grants you the number of shares of Restricted Common Stock
of the Company set forth above (the “Restricted Shares”). The specifics of the
grant, including the grant date, vesting schedule (the “Vesting Period”) and
other terms and conditions, as applicable, are also set forth in this
notification of your grant which constitute a part of this Agreement and are
incorporated herein by this reference. Upon your acceptance of this grant, you
will become entitled to receive dividends on the Restricted Shares from and
after the grant date and to immediately vote the Restricted Shares.

2. Confidentiality. The information in this Award Agreement is highly
confidential. If you have any questions regarding your Award or this Award
Agreement, such questions should be directed only to the Human Resources
Department, Corporate Trust Department or your immediate supervisor or the
supervisors in your chain of command. Neither this Award nor any of the
provisions of this Award Agreement should be disclosed to or discussed with any
other persons, specifically including other personnel of the Company or its
subsidiaries. This confidentiality provision is not intended to preclude you
from discussing this Award or the contents of this Agreement with your spouse or
other members of your immediate family or with your tax advisors. Neither will
any disclosure of the Award required to comply with federal or state security or
other laws be deemed a violation of this provision.

3. Plan/Committee. This Award of Restricted Shares is made pursuant to the
Hancock Holding Company 2014 Long Term Incentive Plan (the “Plan”). The Plan is
administered by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) which has authority to make certain determinations as
to the terms of and to interpret the provisions of awards granted under the
Plan. Any interpretation of this Award by the Committee and any decision made by
it with respect to this Award are final and binding on all persons.

In addition to this Award Agreement, the Award granted to you hereunder is
subject to the terms and conditions set forth in the Plan; and in the event of
any conflict between the provisions of this Award Agreement and the Plan, the
Plan shall control. Your Award is also subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Award Agreement.

4. Escrow/Custodian. The Restricted Shares will be issued in your name, but will
be held in escrow until they become vested or are forfeited. The Committee has
designated the Corporate Trust Department of Whitney Bank (the “Custodian”) to
serve as custodian of the escrowed Restricted Shares under the Plan. By your
acceptance of this Award Agreement, you hereby appoint the Custodian as your
attorney-in-fact with full power and authority to transfer, assign and convey to
the Company any Restricted Shares held by the Custodian that are forfeited under
the terms of this Award. Once the Restricted Shares become vested and you remit
the amount of any taxes required to be withheld by the Company or instruct that
a portion of such shares be withheld to cover the withholding taxes as set forth
in Section 5, your Restricted Shares will be released from escrow and from all
restrictions on your ownership imposed hereunder.



--------------------------------------------------------------------------------

Upon release from escrow, the Restricted Shares (net of shares withheld for
taxes, if any) will be delivered to you by the Custodian in a certificate
representing such shares or will be issued in your name in a DRS book entry.
However, you may request that all Restricted Shares be issued in a certificate
and forwarded to you in lieu of a DRS book entry.

5. Tax Withholding. As a condition to receiving the Restricted Shares pursuant
to this Award upon the vesting thereof, you (or your estate or beneficiary in
the event of your death) must remit to the Company an amount equal to the
Company’s federal, state and local tax withholding obligation applicable thereto
or, alternatively, instruct the Committee to withhold a portion of such shares
to cover the Company’s withholding obligation. In the event no such remittance
or instruction is received prior to the date the shares vest (or such other date
set by the Committee), the Company shall automatically withhold a portion of the
shares with a fair market value equal to the Company’s withholding obligation.

6. Restrictions on Transfer. During the Vesting Period, you may not encumber or
sell the Restricted Shares and you may not transfer the Restricted Shares except
by will, the laws of descent and distribution or pursuant to a domestic
relations order. However, you may transfer your right to the Restricted Shares
to a member of your immediate family or to a trust or similar vehicle for the
benefit or your immediate family members subject to the same terms and
conditions applicable to you. You must notify the Company of any transfer of
your Restricted Shares.

7. Vesting/Forfeiture. The Restricted Shares will vest in accordance with the
vesting schedule set forth in this notification provided you remain employed
with the Company or one of its subsidiaries during the entire Vesting Period and
keep a comparable position of responsibility and authority during the entire
Vesting Period. Except as otherwise provided in this Section with respect to
your death or Disability or in connection with a Change in Control as provided
in Section 8, if you terminate employment with the Company and its subsidiaries
or if you transfer to a position that does not have comparable responsibility or
authority, whether voluntarily or involuntarily, at any time prior to the end of
the Vesting Period, your Restricted Shares will be forfeited and the Restricted
Shares will be delivered by the Custodian to, and become the sole property of,
the Company.

The vesting schedule applicable to your Restricted Shares shall be accelerated
and your Restricted Shares will immediately become one hundred percent
(100%) vested in the event of your death or your Disability (as defined below in
connection with a Change in Control) provided the following conditions are met
at the time of your death or Disability:

 

  (a) You are an active employee of the Company or one of its subsidiaries;

 

  (b) You are in good standing with the Company (i.e., meeting expectations
performance rating as established by the Company); and

 

  (c) You have at least ten years of service with the Company or its
subsidiaries. For this purpose, years of service with any entity (the “Acquired
Entity”) acquired by the Company or its subsidiaries in a merger, stock exchange
or similar transaction shall be counted as years of service with the Company,
provided you were employed by the Acquired Entity on the effective date of the
merger with or other acquisition by the Company and/or its subsidiary. The
number of years of service with the Acquired Entity to be taken into account for
this purpose shall be the maximum years credited for seniority time in
accordance with the policies and procedures of the Acquired Entity prior to such
merger or acquisition.



--------------------------------------------------------------------------------

8. Change in Control. In addition to the acceleration of vesting as provided in
Section 7, if within the two-year period commencing on the closing date of a
Change in Control (as defined in the Plan and Prospectus) your employment with
the Company and its subsidiaries is involuntarily terminated for any reason
other than “Cause” or is terminated due to your “Disability”, or if you
voluntarily terminate your employment for “Good Reason”, all restrictions on
ownership are lifted and the Restricted Shares will become one hundred percent
(100%) vested. For purposes of this provision, the following definitions shall
apply:

 

  (a) “Cause” shall mean (1) your commitment of an intentional act of fraud,
embezzlement, or theft in the course of your employment or other engagement in
any intentional misconduct or gross negligence which is materially injurious to
Company’s business, financial condition or business reputation; (2) your
commitment of intentional damage to the property of Company or your intentional
wrongful disclosure of confidential information which is materially injurious to
Company’s business, financial condition or business reputation; (3) your
intentional refusal to perform the material duties of your position, without
cure, or the beginning of cure, within five (5) days of written notice from
Company; (4) commitment of a material breach of an employment agreement with the
Company (if any); (5) your failure to show up at Company’s offices on a daily
basis, subject to permitted vacations and absences for illness, without cure, or
the beginning of cure, within five (5) days of written notice from Company; or
(6) your entry of a guilty plea or a plea of no contest with regard to any
felony. Any reference to Company in the preceding sentence includes each of its
subsidiaries.

 

  (b) “Good Reason” shall mean a reduction of more than 10% in your base salary,
a transfer to a position with a pay grade more than two pay grades below your
current position or a transfer to a jobsite more than 35 miles from your current
jobsite.

 

  (c) “Disability” shall mean such disability as entitles you to disability
benefits under the Social Security Act as amended to the date of inception of
such disability.

 

  (d) In the event a Change in Control Employment Agreement between you and the
Company is in effect at the time of the Change in Control, “Cause”, “Good
Reason” and “Disability” shall have the same respective meanings as provided in
such Change in Control Employment Agreement in lieu of the definitions contained
herein.

Notwithstanding the preceding, in the event the surviving entity in a Change in
Control does not assume the Company’s obligations under the Plan and this
Agreement or convert your rights hereunder into equivalent rights to equity in
the surviving entity in connection with such Change in Control, the Board of
Directors of the Company may, in its discretion, lift all ownership restrictions
and provide for all Restricted Shares to become one hundred percent
(100%) vested immediately upon such Change in Control whether or not your
employment with the Company and its subsidiaries is terminated. In either event,
you will have the option of either receiving shares of Common Stock of the
Company or a lump-sum cash payment equal to the fair market value thereof.

Miscellaneous Provisions. Before accepting this Award, you should review the
Plan and the Prospectus for the Plan, copies of which may be accessed through
the link provided in this notification. You should pay particular attention to
the Plan since it sets forth other provisions which cover your Award of
Restricted Shares. Also, you should note that the acceptance of your Award means
that you have agreed to take any reasonable action required to meet the
requirements imposed by federal and state securities and other laws, rules or
regulations and by any regulatory agencies having jurisdiction and you have
agreed to allow the Company to withhold from any payments made to you, or to
collect as a condition of payment, any taxes required by law to be withheld
because of this Award. The Prospectus contains an explanation of certain federal
income tax consequences and is current as of the date of the Prospectus.
However, since tax laws often change, you should consult your tax advisor for
current information at any given time.



--------------------------------------------------------------------------------

This Award Agreement is required by the Plan. This Award Agreement is binding
upon, and inures to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. Your rights hereunder are personal to you and may not be assigned to
any other person or persons. This Award Agreement is binding on you and your
beneficiaries, heirs and personal representatives.

Your electronic acceptance of this Award of Restricted Shares indicates your
acceptance of this Award Agreement and the terms and provisions of this grant.

Please remember the strict confidentiality requirements of this Agreement.

Again, we congratulate you on your Award. Thank you for your service to Hancock
Holding Company.